                                       Case 3:19-cr-00026-WHA Document 477 Filed 04/09/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                            No. CR 19-00026 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   DAVID JAH,                                           ORDER RE DEFENDANT'S
                                                                                            REQUEST FOR INFORMATION
                                  14                  Defendant.                            ABOUT JURY INSTRUCTIONS
                                  15

                                  16        It is impossible for the Court to comply with this request. We will follow the normal

                                  17   procedure of allowing both sides to file their proposed instructions. The Court will carefully

                                  18   consider these. Both sides will present their cases to the jury. Before the jury deliberates,

                                  19   parties will be able to read the Court’s proposed jury instructions and we will hold a charging

                                  20   conference. The request is DENIED.

                                  21

                                  22        IT IS SO ORDERED.

                                  23

                                  24   Dated: April 9, 2021.

                                  25

                                  26
                                                                                               WILLIAM ALSUP
                                  27                                                           UNITED STATES DISTRICT JUDGE
                                  28
